ON APPLICATION FOR REHEARING
Decided Feb 13, 1936
By THE COURT
We have before us application of- counsel for defendant in error for rehearing in the above entitled cause. The memoranda appendéd strenuously objects to entry of final judgment as provided in the original opinion. It is urged that we should go no further than remand for new trial. This question was considered before the original opinion was released, and we thought then and still think that the authoritative cases in the light of the record required a final judgment.
The application for rehearing will be denied.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.